UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2014 3D Pioneer Systems, Inc. (Exact name of Registrant as specified in its charter) Nevada 333-184026 27-1679428 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22, Hanover Square, west Central, London, United Kingdom, W1S 1JP (Address of principal executive offices, including zip code) 0044-203-700-8925 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
